Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Louisa.
					Washington 2. August 1822.
				
				I continue to receive your journals—that of the 29th. was the last; and they would continue to be most agreeable, if they all gave cheering accounts of your brother—Count de Manon called on me yesterday and told me he had seen your brother last week; and thought he looked not worse but if any thing he thought rather better than he had a fortnight before. Tuesday Evening we had a party at Dr Sovell’s—Mr Maigs the Commissioner of the Land-Office was there, and told me he was going next Morning for Philadelphia. He promised to call and see you.  Wednesday we had a pleasant dinner at Mr Frye’s. Mr George Johnson was there—Mrs Frye told me for the first time of something which put me as much out of humour with Kitty, as I was already with her Husband—They are both too bad—I enclose you a Letter, which by the hand-writing, I perceive comes from our old friend Mrs Agnes Porter—I hope it contains as much Court Calendar Scandal as usual; and if it does you must let me know all about it.My friend Walsh has no cause to be uneasy at his neutrality between brother Jonathan and me—He could have no just reason to decline publishing his Letter; and after publishing it, I think he was in some sort bound to be neutral between us—He has fairly given both sides of the question; and in one of his last papers he says that I have the best of the personal part of the controversy—If there were a human being, who after hearing both sides hitherto said otherwise, I should have thought even this too much for him to say—But I care nothing about the personal part of the controversy—I once thought Jonathan Russell my friend, and valued his friendship—I now bear him no more ill-will than Uncle Toby did to the fly, that annoyed him by his buzzing—But the mischief is in his principles and Walsh has not only departed from neutrality, upon them; but committed himself so deeply in publishing the Letter, without waiting to hear what I had to say against him, that I expect he will never be on the right side, concerning them—whether if he has seen the comments upon the controversy in the Louisville Public Advertiser.  to them, of about half a column in the  Argus of Western America—a paper printed at Frankfort Kentucky The piece I mean is in the paper of 18. July; and if I mistake not comes from the first hand—It betrays not a little vexation and disappointment, and contains proportionally as much misrepresentation as Jonathan’s own productions—it seems that in Kentucky the Question has been asked, how the Mississippi proposition was so desperately wicked, Mr Clay came to sign his name to it?—And in this Paper, which is anonymous and headed “the Ghent Mission“ he is defended upon the ground of the New Instructions—Jonathan says the new Instructions had no effect on the question at all, and appeals to Clay, for the assertion that the question was never taken after they were received—But this piece is as spiteful against “the Secretary“, as Jonathan himself—It says if the Secretary were President, and the British were to claim the navigation of the Mississippi to-morrow, he would be obliged to grant the claim or contradict his favourite principle—Jonathan, in the Boston Statesman, says, by the way, much the same thing—Tis the last poor thread by which they think they have the Secretary, still entangled; but he will break it, and could wind it round Mr Clay himself. Last Evening we saw Booth in Richard the third—He is here, engaged for five Nights—The House was tolerably well filled, but I did not like him so well as when I saw him in England. He seemed to have little respect for his Audience, and not to think them worth pleasing—I doubt whether he will fill the house even his five Nights—I enclose you a check for 100 dollars—The horses I suppose do not cost much more for keeping at Philadelphia, than they would at home; and they would be of so little use to me, and are of so much to you, that I wish you by all means to keep them. especially as they have recovered from their periodical ill-health.Ever faithfully yours
				
					J. Q. A.
				
				
			